Funk This Entertainment LLC v B.R. Guest, LLC (2019 NY Slip Op 07704)





Funk This Entertainment LLC v B.R. Guest, LLC


2019 NY Slip Op 07704


Decided on October 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2019

Friedman, J.P., Kapnick, Oing, Singh, JJ.


10197 653152/13

[*1] Funk This Entertainment LLC, doing business as Venfino, Plaintiff-Respondent,
vB.R. Guest, LLC, et al., Defendants-Appellants.


Yankwitt LLP, White Plains (Alicia A. Tallbe of counsel), for appellants.
Iaconis Fusco LLP, Malverne (Joseph P. Fusco of counsel), for respondent.

Order, Supreme Court, New York County (Melissa A. Crane, J.), entered on or about April 17, 2019, which denied defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
In light of court's September 21, 2018 preclusion order,
summary judgment should have been granted as plaintiff would be unable to establish its case.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2019
CLERK